Citation Nr: 1760690	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  17-40 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for service-connected optic neuropathy affecting the right eye.  

2.  Entitlement to a higher rate of special monthly compensation for blindness in one eye.  


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1950 to September 1953.  

This matter comes before the Board of Veterans' Appeals on appeal from a November 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  Jurisdiction was subsequently transferred to the RO in Providence, Rhode, Island.  

The issue of entitlement to service connection for optic neuropathy affecting the left eye has been raised by the record in a September 2017 statement from the Veteran's representative, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See also August 2017 VA Form 9.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).


FINDINGS OF FACT

1.  Optic neuropathy affecting the right eye is manifested by best corrected visual acuity of no more than light perception, while the visual acuity in the non-service-connected left eye is considered to be 20/40.  

2.  The Veteran is currently in receipt of the maximum level of SMC for blindness in one eye.  



CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 30 percent disabling for service-connected optic neuropathy affecting the right eye are not met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.75, 4.79, Diagnostic Code (DC) 6064 (2017).

2.  The criteria for higher SMC based on blindness in one eye are not been met.  38 U.S.C. §§ 1114 (k), 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.350 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In October 2011, the Veteran filed a claim seeking an increased rating for his service-connected right eye disability.  The AOJ denied the Veteran's claim in the November 2012 rating decision on appeal by continuing the 30 percent rating assigned to his service-connected right eye disability under the criteria of 38 C.F.R. § 4.79, DC 6070.  

The Veteran perfected an appeal as to the rating assigned to his right eye disability, arguing that his right eye disability warrants a rating higher than 30 percent because he is totally blind in one eye, which he asserts also entitles him to a higher rate of special monthly compensation (SMC).  

The Board notes that the criteria for the evaluation of disabilities of the eyes were amended effective December 10, 2008 and apply to claims filed on or after that date.  See 73 Fed. Reg. 66543 (November 10, 2008).  As the Veteran's claim was filed after December 10, 2008, only the revised rating criteria are applicable to this appeal, which does not include former DC 6070.  

Instead, optic neuropathy is evaluated under DC 6026, which directs that the disability is to be evaluated based on visual impairment.  

Visual acuity will be evaluated on the basis of corrected distance vision.  38 C.F.R. § 4.76 (b) (2017).  When only one eye is service-connected, as is the case here, the visual acuity of the other eye will be considered to be 20/40 for the purposes of evaluating the service-connected visual impairment.  38 C.F.R. § 4.75 (c) (2017).  The maximum evaluation for visual impairment of one eye must not exceed 30 percent unless there is anatomical loss of the eye.  38 C.F.R. § 4.75 (d) (2017).  

The pertinent evidence of record includes VA and private treatment records dated February 2012, April 2012, and January 2014, as well as a May 2012 VA eye examination, all of which reflect that the Veteran's best corrected visual acuity in the right eye is no light perception, including in near and distance testing.  The Board notes that VA treatment records dated in November and December 2011 reflect that the Veteran's right eye visual acuity was hand movement only; however, the December 2011 treatment record also reflects that, with correction, the Veteran had bare light perception in his right eye.  

Despite the varying descriptions of the Veteran's right eye visual acuity, the Board notes that, loss of use, blindness of one eye, having only light perception, and hand movements are essentially synonymous.  Indeed, loss of use or blindness of one eye, having only light perception, will be held to exist when there is inability to recognize test letters at one foot and when further examination of the eyes reveals that perception of objects, hand movements, or counting fingers cannot be accomplished at distances less than three feet.  See 38 C.F.R. §§ 3.350 (a)(4), 4.79.  

Based on the foregoing, the Board finds the preponderance of the evidence shows the Veteran's best corrected visual acuity in his right eye is no light perception.  There is no indication or allegation of anatomical loss of the right eye and, as service connection has not yet been established for the left eye, visual acuity in the left eye is considered 20/40.  

As a result, the Veteran's service-connected right eye optic neuropathy warrants no more than 30 percent.  See 38 C.F.R. §§ 4.75 (d); 4.79, DC 6064 (2017).  

Note 1 under DC 6064 advises that entitlement to special monthly compensation under 38 C.F.R. § 3.350 should also be considered.  This regulation provides that special monthly compensation under 38 U.S.C. § 1114 (k) is payable for blindness of one eye having only light perception.  38 C.F.R. § 3.350(a).  The Board notes that, effective January 12, 2007, the Veteran has been in receipt of SMC under 38 U.S.C. § 1114 (k) and 38 C.F.R. § 3.350 (a) for loss of use of one eye having only light perception. 

Higher levels of SMC are provided at 38 U.S.C.A. § 1114 (l), (m), (n), and (o) and are payable based upon varying types of disabilities, including blindness in both eyes with visual acuity of 5/200 or less, bilateral deafness combined with service-connected blindness with bilateral visual acuity 20/200 or less, and combinations of disabilities.  See e.g., 38 U.S.C.A. Â§ 1114 (l), (o); 38 C.F.R. § 3.350 (b), (e)(1), (3).

While there are higher rates of SMC available under VA law and regulations, the Veteran's service-connected right eye optic neuropathy does not provide a basis on which to grant a higher rate of SMC, as the law does not provide for a higher rate of SMC for blindness in one eye.  38 U.S.C.A. § 1114 (k).  

SMC rates are determined by statute and are not subject to the Board's discretion; rather, the Board is specifically prohibited from granting benefits that are not authorized by law.  See 38 U.S.C.A. § 7104 (c); McTighe v. Brown, 7 Vet. App. 29, 30 (1994).  As the disposition of this case is based on law and not the facts of this case, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In summary, and for the foregoing reasons and bases, the Board finds the preponderance of the evidence is against the grant of rating in excess of 30 percent for service-connected optic neuropathy affecting the right eye, as well as the award of a higher rate of SMC for blindness in one eye.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

A rating in excess of a 30 percent rating for service-connected optic neuropathy affecting the right eye is denied.  

Entitlement to a higher initial rate of SMC for blindness in one eye is denied.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


